Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments 
This Office action is responsive to the amendment filed on December 9, 2021.
Claim 7 has been previously cancelled. Claims 1-6, 8-17 are currently pending in the application. Claims 11-17 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-6, 8-10 are considered in this Office action, with claims 1 and 4 amended.
Applicant’s amendments to the Abstract and Specification have overcome the objections set forth in a previous Office action mailed on September 24, 2021. 
Applicant’s submission of replacement Drawings for Figs. 2 and 5 has overcome the objections to Drawings set forth in the previous Office action.
The objection of claims 1 and 4 has been withdrawn in response to Applicant’s amendments. The objection of claim 6 has been maintained.
Response to Applicant’s Arguments
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections. 
Further, Applicant argues “With reference to the contents disclosed in the documents D1 to D5, it can be seen that none of the documents D1 to D5 discloses the first distinguish technical features to the fourth distinguish technical features of the new claim 1 of the present application” (e.g. p. 13 of Applicant’s Remarks filed December 9, 2021). It is not clear what documents D1 –D5 are.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “an air exhaust outlet” (claim 1) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: “an air exhaust outlet" does not have a corresponding reference number in specification. Correction is required.
Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:
“formed by bending on” (claim 1 lines 16 and 19) should be changed to “formed by bending of”.
 “is cooperated with” (claim 6) should be changed to “cooperates with”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “both ends of the housing respectively are formed with an air inlet port and an air outlet port”. It is not clear whether each end of the housing is formed with the air outlet port. Correction and/or correlation is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “the lower end of the first portion“, the lower end of the second portion”, “an upper side of the second air guide portion”. The terms "lower” and “upper" are relative terms which renders the claim indefinite. For the purpose of examination, it is interpreted as an end of the first portion and an end of the second portion that form the air outlet port. Correction and/or correlation is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “the second air guide portion is adapted to the first air guide portion”. It is not clear what is required for the second air guide portion to be considered “adapted to the first air guide portion”. For the purpose of examination, it is interpreted as “the second air guide portion is coupled to the first air guide portion to form the air outlet port”. Correction and/or correlation is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “an air exhaust outlet is formed between the first air guide portion and the second air guide portion”. The relationship between the air exhaust outlet and the air outlet port of the housing is not clear, i.e. whether they refer to the same element or different elements. For the purpose of examination, it is interpreted as “an air exhaust 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0251552 A1), hereinafter Lee ‘552 in view of Jadhav et al. (US 2014/0150286 A1, cited in IDS), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong.
Regarding claim 1, Lee ‘552 discloses an air exhausting device (200, Fig. 3) for kitchenware (dishwasher 1) comprising an air duct (mixing device 210, para 37, Figs. 4-6) comprising an air outlet end having a first connecting portion (227); and an air outlet member (exhaust duct 230) having a housing (Fig. 8) comprising an air inlet end having i.e. are capable, to guide a relative motion of the air outlet member and the air duct (in combination with the walls of the first and second connecting portions), as claimed. In the arrangement disclosed by Lee ‘552, the first connecting portion is configured to be inserted into and slide along the second connecting portion during coupling, and thus, it is configured, i.e. capable, to adjust the relative position of the air outlet port and the air duct, as claimed, in the broadest reasonable interpretation. 
Lee ‘552 discloses that the air from the air outlet member (230) is exhausted to the outside via outlet (with 128) located on a side surface (Fig. 3, paras 37-39). Thus, in the arrangement of Lee ‘552 the air flow direction changes, i.e. “bends” from downward to the horizontal. Lee ‘552 does not disclose bending of the housing at the air exhaust outlet. Jadhav teaches an air exhausting device (200) for kitchenware (dishwasher, Fig. 1), comprising an air duct (210) connected to an air outlet member (220); and that the housing of the air outlet member is bent such that one air guide portion (top wall of 224) e.g. Fig. 4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘552 with bending the lower portion of the housing of the air outlet member as taught by Jadhav to exhaust air at the side of the dishwasher. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to direct air flow to the side surface, and have a reasonable expectation of success because such configuration is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
In the arrangement of Lee ‘552, the housing of the air outlet member (230) appears to be an integral structure having an air inlet port (232) on one end and the air outlet port (234) having an air exhaust outlet on the other end (e.g. Fig. 8). Lee ‘552 does not disclose that the housing is formed by coupled first and second portions. Hong teaches an air exhausting device for kitchenware, comprising an air duct (103, 104) connected to an air outlet member (101, 102); that the housing of the air outlet member is formed by coupling the first portion (cover 101b, 102b) and the second portion (base 101a, 102a, Fig. 3a, para 65) and that the first and second portions are belt to form first and second air guide portions respectively (e.g. Fig. 3a). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘552 and Jadhav having the integrally made air outlet member with the coupled two sections including bent portions taught by Hong 
Regarding claim 2, in the arrangement disclosed by Lee ‘552, the first and second connecting portions are sleeved with each other (e.g. Fig. 3).
Regarding claim 3, Lee ‘552 discloses a first limiting assembly (catch receiver 228, catch 233) arranged between the first and second connecting portions (when are assembled). The disclosed arrangement is capable to prevent separation of the air outlet member from the air duct when the first and second connecting portions are coupled, as claimed.
Regarding claim 4, Lee ‘552 discloses that the first limiting assembly comprises a first limiting protrusion (catch 233) arranged on the second connecting portion (232); and a corresponding limiting surface (catch receiver 228) arranged on the first connecting portion (227, Fig. 4). In the first limiting assembly disclosed by Lee ‘552, the limiting surface (228) cooperates with the first limiting protrusion (233) when the first and second connecting portions are connected to prevent separation of the air outlet member from the air duct, as claimed.
Regarding claim 8, Lee ‘552 discloses a guide projection (catch 233) arranged on the second connecting portion of the air outlet member (Fig. 8) and a corresponding guide groove (228) arranged on the first connecting portion of the air duct (Fig. 5) to accommodate the guide projection when coupled (Fig. 5). During insertion of the guide 
Regarding claim 9, Lee ‘552 does not disclose that the guide protrusion protrudes toward an inner side of the second connecting portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to arrange the guide protrusion of Lee ‘552 to face inward, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. 
Regarding claim 10, Lee ‘552 discloses an air outlet port (234) provided on an air guide portion of the air outlet member (lower portion of 230, Fig. 5). The recitation that the air is guided to an outside of the kitchenware is interpreted as a recitation of the intended use of the claimed air exhausting device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The air guide portion disclosed by Lee ‘552 is configured, i.e. capable, to guide air from the air outlet member, as claimed (e.g. Fig. 3, para 37).
Claim(s) 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0251552 A1), hereinafter Lee ‘552 in view of Jadhav et al. (US 2014/0150286 A1), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong in further view of Smolenski (US 2005/0040648 A1), hereinafter Smolenski.
The reliance of Lee ‘552, Jadhav, and Hong is set forth supra.
Regarding claim 5, Lee ‘552 does not disclose a sliding groove extending along a motion direction of the air outlet member relative to the air duct, and that an end portion of the sliding groove forms the limiting surface. Smolenski teaches an air exhausting device (blower) comprising two connected pipes (46, 56, e.g. Fig. 5), and a limiting assembly comprising a limiting protrusion (projection 90) and a limiting surface (88) having grooves (94, Fig. 6) cooperating with the limiting protrusion (para 67), a sliding groove (108) extending axially (Fig. 6), and that an end portion of the sliding groove forms the limiting surface (e.g. Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘552, Jadhav and Hong with the sliding groove taught by Smolenski in order to slide the limiting protrusion towards the limiting surface during coupling of the first and second connecting portions. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate sliding of the first limiting protrusion against the second connecting surface during coupling of the first and second connecting portions, and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 8, as an alternative secondary interpretation of the claimed slidingly coupled guide groove and guide protrusion, Smolenski teaches an air exhausting device (blower) comprising two connected pipes (46, 56, e.g. Fig. 5), a guide groove (94, Fig. 6), and a guide assembly (e.g. Fig. 7) comprising a guide protrusion 
Regarding claim 9, Smolenski teaches that the guide groove and the guide protrusion are arranged on the adjacent connecting portions, and that the guide groove protrudes outward (e.g. Fig. 8). Smolenski does not teach that the guide groove protrudes toward an inner side of the pipe. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in the arrangement of Lee ‘552 modified with the guide groove of Smolenski, to arrange the guide protrusion on the second connecting portion to face inward, and to arrange the guide groove on the first connecting portion to also face inward, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts.
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0034233 A, Machine English translation was attached to the previous Office action), hereinafter Lee ‘233 in view of Jadhav et al. (US 2014/0150286 A1), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong.
Regarding claim 1, Lee ‘233 discloses an air exhausting device (200, Fig. 2) for kitchenware (dishwasher 1, Fig. 1) comprising an air duct (120) comprising an air outlet end having a first connecting portion (lower portion connected to 210); and an air outlet member (exhaust duct 210, Fig. 3) comprising an air inlet end having a second connecting portion (207) and an air outlet end having an air outlet port (206). Lee ‘233 discloses a horizontal shoulder arranged on the outer surface of 207 below the catch (208, Fig. 3) connect to the bottom surface of the first connecting portion (Fig. 2). The disclosed shoulder is arranged between the first and second connecting portions when the first and second connecting portions are assembled together, and it is interpreted as the claimed guide assembly, in the broadest reasonable interpretation, and is configured, i.e. is capable, to guide a relative motion of the air outlet member and the air duct (in combination with the walls of the first and second connecting portions), as claimed. In the arrangement disclosed by Lee ‘233, the first connecting portion is configured to be inserted into and slide along the second connecting portion during coupling, and thus, it is capable to adjust the relative position of the air outlet port and the air duct, as claimed, in the broadest reasonable interpretation. 
Lee ‘233 does not teach that the air exhaust outlet is formed by bending the housing. Jadhav is relied on teaching of the air exhaust outlet being formed by bending the housing, as discussed in para 21 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art 
In the arrangement of Lee ‘233, the housing of the air outlet member (230) appears to be an integral structure having an air inlet port (232) on one end and the air outlet port (234) having an air exhaust outlet on the other end (e.g. Fig. 8). Lee ‘233 does not disclose that the housing is formed by coupled first and second portions. Hong is relied on teaching of the housing formed by two portions, as discussed in para 22 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 and Jadhav having the integrally made air outlet member with the two coupled sections taught by Hong to form the housing, as discussed above.
Regarding claim 2, in the arrangement disclosed by Lee ‘233, the first and second connecting portions are sleeved with each other (e.g. Fig. 2).
Regarding claim 3, Lee ‘233 discloses a first limiting assembly (catch 208, corresponding area in 120) arranged between the first connecting portion and the second connecting portion (when assembled together). The disclosed arrangement is capable to prevent separation of the air outlet member from the air duct when the first and second connecting portions are coupled, as claimed.
Regarding claim 4, Lee ‘233 discloses that the first limiting assembly comprises a first limiting protrusion (208) arranged on the second connecting portion (232). The corresponding surface arranged on the second connecting portion and adjacent the first limiting protrusion when the air duct is assembled reads on the claimed limiting surface, 
Regarding claim 10, Lee ‘233 discloses an air outlet port (206) provided on an air guide portion of the air outlet member (Fig. 3). The air guide portion disclosed by Lee ‘233 is capable to guide air from the air outlet member, as claimed.
Claim(s) 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0034233 A), hereinafter Lee ‘233 in view of Jadhav et al. (US 2014/0150286 A1), hereinafter Jadhav in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong in further view of Smolenski (US 2005/0040648 A1), hereinafter Smolenski.
The reliance of Lee ‘233, Jadhav, and Hong is set forth supra.
Regarding claim 5, Lee ‘233 does not disclose a sliding groove extending along a motion direction of the air outlet member relative to the air duct, and that an end portion of the sliding groove forms the limiting surface. Smolenski is relied on teaching the sliding groove, as discussed above in para 31 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233, Jadhav, and Hong with the sliding groove taught by Smolenski in order to slide the limiting protrusion towards the limiting surface during coupling of the first and second connecting portions, as discussed above.
Regarding claim 6, Lee ‘233 teaches that the air outlet member (210) comprises at least one length variable unit 230 (p. 7 lines 262-263) in the form of the corrugated pipe (Figs. 4-5). Lee ‘233 does not disclose that the length of the air exhausting device is controlled via arrangement of latching teeth in the sliding channel and the first limiting protrusion. Smolenski teaches a plurality of latching teeth (88) disposed in the sliding groove (Fig. 7), and that each of the plurality of latching teeth cooperates with the limiting protrusion to limit a position of the pipe segment (e.g. Fig. 9). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 with the sliding groove having latching teeth taught by Smolenski in order to couple the first and second connecting portions. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve control over maintaining the desired length of air exhausting device, and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 8, Lee ‘233 discloses a guide projection (208) arranged on the second connecting portion of the air outlet member (e.g. Fig. 3). Lee ’233 does not disclose a corresponding guide groove arranged on the first connecting portion of the air duct. Smolenski is relied on teaching the guide groove, as discussed above in para 32 of this Office action. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Lee ‘233 with the guide groove and the guide projection arrangement taught by 
Regarding claim 9, Smolenski teaches that the guide groove and the guide protrusion are arranged on the adjacent connecting portions, and that the guide groove protrudes outward (e.g. Fig. 8). Smolenski does not teach that the guide groove protrudes toward an inner side of the pipe. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in the arrangement of Lee ‘233 modified with the guide groove of Smolenski, to arrange the guide protrusion on the second connecting portion to face inward, and to arrange the guide groove on the first connecting portion to also face inward, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts.
Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2007/0079823 A1), hereinafter Shin in view of Qinbing (CN 107449004 A, Machine English translation was attached to the previous Office action), hereinafter Qinbing in further view of Lee (KR 2008-0029523 A), hereinafter Lee ‘523.
Regarding claim 1, Shin discloses an air exhausting device (50, e.g. Fig. 3) for kitchenware (roaster, para 37) comprising an air duct (6, 50) comprising an air outlet end (upper opening, Fig. 3); and an air outlet member (70, 72) comprising an air inlet end (lower opening, Fig. 3), and an air outlet end provided with an air outlet port (72); that the housing of the air outlet member has a bent portion (72) forming an air exhaust 
Shin does not disclose a guide assembly between the first and second connecting portions to guide relative motion of the air outlet and air duct. Qinbing teaches an air exhausting device (telescopic tube assembly 5, e.g. Figs. 1, 5-6, para 105) for kitchenware (range hood 1) comprising an air duct (lower fixing ring 503) comprising an air outlet end provided with a first connecting portion (upper edge of 503); and an air outlet member (upper fixing ring 503a, seat 109) comprising an air inlet end provided with a second connecting portion (lower edge of 503a), and an air outlet end provided with an air outlet port (upper edge of 503a connected to 2, e.g. Figs. 5-6); and a guide assembly (guide grooves 510, e.g. Fig. 6, para 107) arranged between the first connecting portion and the second connecting portion (when fixing rings are collapsed), and that the first connecting portion is slidably coupled to the second connecting portion (e.g. Figs. 5-6, para 107). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the air exhausting device of Shin with the guide assembly of Qinbing, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having a guide assembly configured to guide the relative motion of the telescopic segments is known in the prior art, as taught by 
Shin teaches that the air outlet member (70, 72) comprises a housing having a lower first portion having a bent first air guide (lower sidewall of 70, lower side of 72) and an upper second portion having a bent air guide portion (upper portion of sidewall 70, fan housing 74) forming the air outlet port (via 74, Fig. 3). Shin does not disclose that the first and second portion are coupled. Lee ‘523 teaches an air exhaust arrangement (Fig. 2) comprising an air outlet member (20, 50) comprising a first portion (50) having a bent portion (wall of 50) interpreted as a first air guide portion, a second portion (20) having a bent portion (wall of 20 adjacent 50 when inserted), interpreted as a second air guide portion, that the second air guide portion coupled to the first air guide portion (Fig. 4) to form the air outlet port having an air exhaust outlet (500). In the arrangement of Lee ‘523, the first air guide portion is located on the upper side of the second air guide portion, as claimed. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the housing of the air outlet member of the air exhausting device of Shin and Qinbing with the two portions taught by Lee ‘523, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having hosing formed by two coupled parts is known in the prior art, as taught by Lee. Modifying the air exhausting device of Shin and Qinbing to have this 
Regarding claim 2, Shin discloses that the first and second connecting portions are sleeved with each other (e.g. Fig. 3, para 41).
Regarding claim 3, Shin discloses a first limiting assembly (52a, b) arranged between the first and second connecting portions (e.g. Fig. 4). The disclosed first limiting assembly is capable to prevent separation of the air outlet member from the air duct, as claimed.
Regarding claim 4, in the arrangement of Shin having connection between 50 and 70 that is similar to connection between 50, shown in Fig. 4, flange 52b reads on the claimed first limiting protrusion arranged on the second connecting portion; and the corresponding abutting surface of flange 52a reads on the claimed limiting surface arranged on the first connecting portion. In the arrangement disclosed by Qinbing, the limiting surface is capable to cooperate to prevent separation of the air duct and the air outlet member. 
Regarding claim 5, Qinbing teaches grooves (510) provided on the first and second connecting portions, and extending along a motion direction of the air outlet member relative to the air duct, i.e.
Regarding claim 8, each groove (510) taught by Qinbing defines a convex surface and an opposite concave surface. The convex surface (510) is interpreted as the claimed guide protrusion arranged on the first and second connecting portions, and the concave surface is interpreted as the claimed guide groove arranged at the first and second connecting portions, in the broadest reasonable interpretation. In the arrangement of Shin and Qinbing, the guide protrusion of the groove arranged on the first connecting portion is slidably coupled to the guide groove of the groove arranged on the second connecting portion. 
Regarding claim 9, in the arrangement of Shin and Qinbing, each of the grooves (510) arranged on the first and second connecting portions comprises the guide protrusion and the guide groove, as discussed above. Shin does not explicitly disclose that the guide protrusion of the grooves protrudes inward. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the orientation of the grooves (510) disclosed by Shin as desired, with no change in respective function, to yield the same and predictable result of forming a guide for axial sliding of the telescopic segments. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. In the arrangement of Shin and Qinbing having the grooves facing inward, the guide protrusion of the second connecting portion (503a) protrudes toward the inner side of the air outlet member, as claimed. 
Shin teaches that the second connecting portion of 70 is outermost, and the first connecting portion of 50 is innermost (Fig. 3), and thus, in the resulting slidably coupled arrangement of Shin and Qinbing, the guide protrusion is arranged on the upper second 
Regarding claim 10, in the arrangement disclosed by Shin, Qinbing, and Lee ‘523, the air outlet port is provided on the air guide portion of the air outlet member and the air guide portion is configured, i.e. is capable, to guide air from the air outlet member (70) to an outside of the kitchenware (74 and D, Fig. 3).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2007/0079823 A1), hereinafter Shin in view of Qinbing (CN 107449004 A, Machine English translation was attached to the previous Office action), hereinafter Qinbing in further view of Lee (KR 2008-0029523 A), hereinafter Lee ‘523 in further view of JPS-6184430 U (Machine English translation was attached to the previous Office action), hereinafter JPS-6184430.
The reliance of Shin, Qinbing, and Lee ‘523 is set forth supra.
Regarding claim 6, Qinbing does not teach a plurality of latching teeth in the sliding groove cooperating with the first limiting protrusion. JPS-6184430 teaches an air exhaust device for kitchenware (Fig. 3) comprising an air duct (11), an air outlet member (6), a first limiting protrusion (12) arranged on the air duct, and a plurality of latching teeth (13) arranged on the air outlet member (6), cooperating with the first limiting protrusion to limit a position of the air outlet member. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air exhausting device of Shin, Qinbing, and Lee ‘523 with the plurality of latching teeth taught by JPS-6184430 in order to vary the spatial arrangement between the air duct and the air outlet member. One of the ordinary skill in 
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Wetzel (US 2007/0095369 A1) teaches an air exhausting device for kitchenware (Fig. 3), comprising an air outlet member (164) comprising an air outlet end provided with an air outlet port (162); and that the lower end of the air outlet member having an air exhaust outlet is formed by bending of the housing (Figs. 3-4).
Kim (US 7,798,157 B2) teaches an air exhausting device for kitchenware (Fig. 3), comprising an air outlet member (208) comprising an air outlet end provided with an air outlet port (202); and that the lower end of the air outlet member having an air exhaust outlet is formed by bending of the housing (Fig. 6).
Tolf (US 2010/0083991 A1) teaches an air exhausting device for kitchenware (Fig. 1), comprising an air outlet member (7) comprising an air outlet end provided with an air outlet port (7b); and that the lower end of the air outlet member having an air exhaust outlet is formed by bending of the housing (Fig. 2).
Han (US 2009/0056769 A1) teaches an air exhausting device for kitchenware (Fig. 4), comprising an air outlet member (392) comprising an air outlet end provided 
Persson (WO 2009/008828 A1) teaches an air exhausting device for kitchenware (Fig. 1), comprising an air outlet member (38) comprising an air outlet end provided with an air outlet port (45); and that the lower end of the air outlet member having an air exhaust outlet is formed by bending of the housing (Figs. 1-3).
Ho (KR 2015-0022437 A) teaches an air exhausting device for kitchenware (Fig. 2), comprising an air outlet member 50) comprising a housing formed by coupling two portions (Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711